Citation Nr: 0330311	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a left shoulder repair 
involving the bicep tendon with a scar on the anterior aspect 
(minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.


The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to a 
disability rating in excess of 10 percent for postoperative 
residuals of a left shoulder repair involving the bicep 
tendon with a scar on the anterior aspect.

In June 2000 and May 2003, the Board of Veterans' Appeals 
(Board) remanded the claim for further development and 
adjudicative action.

In July 2003, the RO most recently affirmed the determination 
previously entered.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The history of an injury must be considered.  See 38 C.F.R. 
§ 4.41 (2003).  On a February 1966 VA examination, the 
initial VA examination, the diagnosis was residuals of 
surgery on the left shoulder with minimal weakness of Muscle 
Group V and tenosynovitis of the biceps tendon.  

In a March 1966 rating decision, the RO granted service 
connection for residuals of a surgery on the left shoulder, 
and rated the disability under Diagnostic Code 5305 (injury 
to Muscle Group V).  The issue of service connection for 
tenosynovitis of the left biceps tendon was not adjudicated.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra.; Perry v. West, 12 Vet. App. 365, 368 
(1999).  The CAVC has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issue of service connection for 
tenosynovitis of the left biceps tendon has been reasonably 
raised.  Norris, supra; Perry, supra.  Such an issue is 
inextricably intertwined with the issue of an increased 
disability rating for the postoperative residuals of left 
shoulder repair involving the bicep tendon with a scar on the 
anterior aspect (minor).  Harris, supra.

Inasmuch as the issue on appeal must be remanded to the VBA 
AMC for consideration of the issue of service connection for 
tenosynovitis of the left biceps tendon, the VBA AMC will be 
asked to accomplish additional necessary development - 
obtaining records and affording the veteran a VA examination.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in  38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. § §  5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
A record of his notification must be 
incorporated into the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for left upper 
extremity symptomatology from October 
1995 to the present.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.  Regardless of the 
appellant's response, the VBA AMC should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Center in 
Portland, Oregon, for the following 
periods: October 1995 to December 1995, 
September 2000 to April 2001, and July 
2002 to the present.

Also, the VBA AMC should obtain all 
records from Dr. BWD (initials) for the 
following periods: October 1995 to 
October 1996, June 1997 to August 1998, 
and December 2000 to the present.

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of the 
veteran's service-connected postoperative 
residuals of a left shoulder repair 
involving the bicep tendon with a scar on 
the anterior aspect, and the 
interrelationship, if any, between 
tenosynovitis of the left bicep tendon 
(if present) and active service or the 
service-connected postoperative residuals 
of a left shoulder repair.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.

The orthopedic surgeon should identify 
all muscle groups affected by 
postoperative residuals of a left 
shoulder repair, including any muscle 
groups affected by the residual scar on 
the anterior aspect.  

The orthopedic surgeon should record 
pertinent medical complaints, symptoms, 
and clinical findings that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the rating criteria for muscle injury 
for each muscle group affected.  

The orthopedic surgeon should comment on 
the extent of the functional limitations 
caused by the disability of each muscle 
group affected.  

The orthopedic surgeon should note the 
length and width of the residual scar on 
the anterior aspect.  The orthopedic 
surgeon should indicate whether that scar 
is deep or superficial, whether it causes 
limited motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.



It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) For tenosynovitis of the left bicep 
tendon (if found), is it as likely as not 
that it is related to active service, or 
if preexisting active service, was 
aggravated thereby?  

(b) For tenosynovitis of the left bicep 
tendon (if found), is it is as likely as 
not that it is caused by or was 
permanently worsened by the service-
connected postoperative residuals of a 
left shoulder repair involving the bicep 
tendon with a scar on the anterior 
aspect.  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the medical 
specialists must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the disorder;

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected 
postoperative residuals of a left 
shoulder repair involving the bicep 
tendon with a scar on the anterior 
aspect, based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the disorder are proximately due to 
the service-connected postoperative 
residuals of a left shoulder repair 
involving the bicep tendon with a scar on 
the anterior aspect.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
left shoulder, elbow and forearm, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected postoperative residuals of a 
left shoulder repair and any related 
tenosynovitis of the left bicep tendon in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

If there is/are limitation(s) of motion 
in the left shoulder, elbow, and/or 
forearm, the examiner should indicate 
whether such limitation(s) of motion 
is/are related to the veteran's service-
connected postoperative residuals of a 
left shoulder repair and any related 
tenosynovitis of the left bicep tendon.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected 
postoperative residuals of a left 
shoulder repair and any related 
tenosynovitis of the left bicep tendon 
involve only the joint structure, or do 
they also involve the muscles and nerves?

(b) Do the service-connected 
postoperative residuals of a left 
shoulder repair and any related 
tenosynovitis of the left bicep tendon 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected postoperative 
residuals of a left shoulder repair and 
any related tenosynovitis of the left 
bicep tendon, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected postoperative residuals of a 
left shoulder repair and any related 
tenosynovitis of the left bicep tendon, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected postoperative 
residuals of a left shoulder repair and 
any related tenosynovitis of the left 
bicep tendon.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
postoperative residuals of a left 
shoulder repair and any related 
tenosynovitis of the left bicep tendon, 
and if such overlap exists, the degree to 
which the no service-connected problems 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected postoperative 
residuals of a left shoulder repair and 
any related tenosynovitis of the left 
bicep tendon.  If the functional 
impairment created by the no service-
connected problem cannot be dissociated, 
the examiner should so indicate.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
AMC must review the claims file to ensure 
that any other notification and 
development action required by the VCAA 
is completed.  In particular, the VBA AMC 
must review the claims file and ensure 
that all VCAA notice and development 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of service 
connection for tenosynovitis of the left 
biceps tendon on a direct basis and as 
secondary to the service-connected 
postoperative residuals of a left 
shoulder repair, involving the bicep 
tendon with a scar on the anterior 
aspect, with consideration of 38 C.F.R. 
§ 3.310(a) (2003) and Allen v. Brown, 7 
Vet. App. 439 (1995).


8.  Thereafter, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased disability rating for 
service-connected postoperative residuals 
of a left shoulder repair, involving the 
bicep tendon with a scar on the anterior 
aspect on appeal, under a broad 
interpretation of the applicable 
regulations and the CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003), and with consideration of 
38 C.F.R. of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.40, 4.45, 4.55, 4.56, 4.59 
(2003); and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable.

The VBA AMC should also consider whether 
a separate compensable rating is 
warranted for a residual scar with 
application of the previous and amended 
criteria for rating scars under 38 C.F.R. 
§ 4.118 (2003).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2003).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examinations in 
connection with a claim for an increased disability rating 
will result in the denial of the claim.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


